Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims 
	Claims 1-6 are pending and under examination. 
Election/Restrictions
Applicant's election with traverse in the reply filed on 02/06/2020 is acknowledged.  Applicant has elected a flow cytometer. In light of the search, the species election is hereby withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiyuki et al. (JPH03238340, published 10/24/1991, IDS submitted 10/12/2018). JPH03238340 is not an English document, but has been machine translated. 
Regarding claim 1, Yoshiyuki et al. teaches a laser beam is irradiated into a fluid, and scattered light from fine particles floating in the fluid is detected through a predetermined light receiving system to detect particle characteristics. In the particle measuring method for measuring, the number of particles measured by the scattered light detection in a minute time width is sequentially stored in the storage means along a time series, and is stored in the storage means for each predetermined number of the minute time widths (pg. 7 under [Advantage of the Invention]), which reads on a method of estimating the number of microparticles in a sample comprising a constant flow counting step of counting by constant flow the number of target microparticles contained in the sample at a predetermined flow rate and a sectioning step of sectioning measurement data obtained as a result of the constant flow counting, indicating a relationship between elapsed time and the number of detected microparticles, into a predetermined number of sections by a predetermined unit time for a section.
Yoshiyuki et al. further teaches estimating the number of particles in a predetermined volume by moving and adding the number of particles, a predetermined weighting function that changes according to the number of particles is stored in each particle number data stored for each minute time width during the moving and adding. Since the configuration that estimates the number of particles in a predetermined volume by multiplying by, it is possible to evaluate the particle distribution close to the fluctuation of the actual number of particles by performing moving addition using a weighting function. By performing moving addition using a weighting function which depends on the number of detected particles, there is excellent effect that the measurement accuracy can be improved for one hour response can be a constant (pg. 7 under [Advantage of the Invention]). Yoshiyuki et al. further teaches determined in step S3 that the calculation of equation (5) has been performed, the process proceeds to step S7, and the display process by the display which reads on a section number counting step of counting the number of sections in which the microparticles are detected and the number of sections in which the microparticles are not detected in the predetermined number of sections.
Yoshiyuki et al. teaches statistical processing methods of simply multiplying the number of particles measured in a minute volume and displaying the measurement results of Icc (pg. 3, para. 2; also Equation 5), which reads on concentration calculating step of estimating the number of the microparticles in the sample by a statistical method from the flow rate of the sample in the constant flow counting step, and the number of sections in which the microparticles are detected in the section number counting step. 
Yoshiyuki et al. teaches in Fig. 1(b) S1, S2, S3, S4, S5 and S6. Yoshiyuki et al. teaches S1 and S2 of Fig. 1 for scattered light intensity and the number particles are measured in different memory cells (pg. 6, para. 1) and at the time of measurement, the time series data of the scattered light intensity stored in memory 21 is analyzed and the detected particles are classified according to particle size, and the number of particle sequentially added to the memory 22 in time series (pg. 2, para. 1), which reads on measurement data are sectioned into two or more predetermined number of rows of sections by two or more predetermined unit times. 
Regarding claim 2, Yoshiyuki et al. teaches the predetermined unit time in the sectioning step is determined, so that the number of sections in which the microparticles are not detected in the section number counting step is 1 or more (see Fig. 5A)

Regarding claim 4, Yoshiyuki et al. teaches in Fig. 1(b) S1, S2, S3, S4, S5 and S6. Yoshiyuki et al. teaches S1 and S2 of Fig. 1 for scattered light intensity and the number particles are measured in different memory cells (pg. 6, para. 1), which reads in the concentration calculating step, the number of the microparticles in the sample is estimated, by a most probable number method from the flow rate of the sample in the constant flow counting step, the predetermined number of sections and two or more predetermined units times in the sectioning step, and the number of sections according to each of the unit times in which the microparticles are detected in the section number counting step.
Regarding claim 6, Yoshiyuki et al. teaches a laser beam is irradiated into a fluid, and scattered light from fine particles floating in the fluid is detected through a predetermined light receiving system to detect particle characteristics (pg. 7 under [Advantage of the Invention]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyuki et al. (JPH03238340, published 10/24/1991, IDS submitted 10/12/2018. JPH03238340 is not an English document, but has been machine translated), as applied to claim 1 above, and further in view of Takahashi et al. (US20060154309A1, 07/13/2006, of record).
	Yoshiyuki et al. has been discussed in the above rejection, but does not explicitly teach fluorescence-labeled antibody.
	Takahashi et al. teaches collecting of cells expressing a characteristic antigen on the cell surface with an antigen (abstract). Takahashi et al. teaches flow cytometry utilizing the fluorescent label of the bound antibody, paras. [0002], [0016], [0028]. Takashashi et al. teaches virus, para. [0022], which reads on microorganism. Magnetic beads are particles prepared, para., [0013].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fluorescent labeled antibody of Takahashi et al. with detecting scattered light of particles as taught by Yoshiyuki et al. because Takahashi et al. teaches that fluorescent labeled antibody specifically binds to the antigen in flow cytometry (i.e., detecting particle flow). One would have a reasonable expectation of success in calculating the detection of fluorescent labeled antibody in flow cytometry because it has been well understood by Yoshiyuki et al. to detect and calculate the scattered light of particle flow.  
Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive over Yoshiyuki et al. 

The argument is not found persuasive because Yoshiyuki et al. teaches in Fig. 1(b) S1, S2, S3, S4, S5 and S6. Yoshiyuki et al. teaches S1 and S2 of Fig. 1 for scattered light intensity and the number particles are measured in different memory cells (pg. 6, para. 1) and at the time of measurement, the time series data of the scattered light intensity stored in memory 21 is analyzed and the detected particles are classified according to particle size, and the number of particle sequentially added to the memory 22 in time series (pg. 2, para. 1), which reads on measurement data are sectioned into two or more predetermined number of rows of sections by two or more predetermined unit times. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635